Citation Nr: 1209891	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for residuals of an open reduction and internal fixation of the fifth metatarsal of the right foot (hereinafter right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 2004 to April 2007.  His awards include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for his right foot disability and assigned a 10 percent evaluation for that disability, effective April 19, 2007-the date following his discharge from active service.  The Veteran timely appealed the assigned disability evaluation.

During the appeal period, service connection for a right foot scar was granted in a December 2011 rating decision.  A 10 percent evaluation for that disability was assigned, effective April 28, 2011, the date of the Veteran's most recent VA examination.  Although the scar is associated with the right foot disability on appeal, the Board declines to take jurisdiction over that grant of benefits at this time.  Indeed, the time period for the Veteran to appeal the initial RO determination has not yet passed, and thus Board consideration of the issue at this time is premature and potentially prejudicial to the Veteran.  


FINDING OF FACT

Throughout the rating period on appeal, the symptomatology associated with the Veteran's right foot disability more closely approximates that of moderate, rather than moderately severe, symptomatology.


CONCLUSION OF LAW

The criteria establishing an initial evaluation in excess of 10 percent for residuals of an open reduction and internal fixation of the fifth metatarsal of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

During military service, the Veteran began complaining of right foot pain in April 2005; eventually, the Veteran underwent an open reduction and internal fixation procedure in October 2005, during which a screw was inserted at his right fifth metatarsal.  

Following that procedure, the Veteran underwent physical therapy for his right foot while in service and generally demonstrated pain in his right foot.  His range of motion throughout that period was normal.  

The Veteran was put on limited medical profiles in 2006 and 2007, and finally underwent a Medical Examination Board examination prior to being medically discharged.  That Medical Examination Board examination in February 2007 noted his 2-year complaints of right foot pain following his surgical procedure.  He had full range of motion in his right ankle and foot joints and a well-healed incision over his right fifth metatarsal.  There was also a palpable prominence that was tender to touch, which appeared to be the fixation loosening and beginning to back out.  There was no swelling, ecchymoses or erythema was noted at that time.  X-rays demonstrated a loosening of the inserted screw, which had backed out approximately a quarter of an inch.  The Veteran stated that the pain intensity was slight and tolerable, though there was a diminution of his ability to carry out specific activities of daily living and his pain interfered with his sleep.  He regularly used non-narcotic pain medication to treat his condition.  On the basis of these findings, it was noted that the condition was unlikely to improve and the Veteran was recommended for a medical discharge.

Prior to discharge from service, the Veteran also underwent a VA examination of his right foot in February 2007.  The history of a right foot fracture and surgical fixation procedure in 2005 was noted.  He reported pain and swelling of his right foot, which was alleviated by pain medication.  His symptomatology was aggravated by prolonged standing, running and changes in the weather.  He had daily flare-ups up symptomatology, which lasted an hour or two and was manifested by a pain intensity of 6 out of 10.

On examination, the Veteran's gait was normal, and no ambulatory devices were  necessary.  Range of motion testing was normal.  There were complaints of pain, though there was no change in the Veteran's range of motion upon repetition.  The examiner noted the absence of other Deluca criteria and stated that it would require speculation to assess any further loss of function due to the Veteran's subjective pain complaints.  X-rays demonstrated a right fifth metatarsal screw fixator.  The Veteran was diagnosed with a right foot status most open reduction and internal fixation procedure.

The Veteran underwent another VA examination on April 28, 2011.  He reported constant pain in his right foot, traveling to his right knee.  He rated the pain as a 7 out of 10 in intensity.  Such pain was exacerbated by physical activity and was relieved by over-the-counter pain medication.  He had pain at rest, but he denied weakness, stiffness, swelling, or fatigue at rest.  While standing and walking, he had pain and weakness, but no stiffness, swelling or fatigue.  He could not wear dress shoes or boots, had occasional impaired sleep, and had a limited ability to walk.  

Objectively, the Veteran's gait was antalgic due to decreased stance on his right lower extremity.  His range of motion was normal, including on repetition.  The right foot was tender, but there was no painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness, or instability.  The plantar surface of his right foot was nontender, and alignment of his right Achilles tendon was normal in both weightbearing and non-weighbearing.  There was no evidence of pes planus, pes cavus, hammertoes, Morton's metatarsalalgia, hallux valgus, or hallux rigidus.  He was limited in standing and walking to 15-30 minutes.  He required over-the-counter inserts, but did not require any orthopedic shoes, corrective shoes, arch supports, foot supports, build-up of the shoes, or shoe inserts.  His symptomatology was not relieved by the previously noted footwear.  X-rays were abnormal, demonstrating a single screw from the proximal shaft of the fifth metatarsal to the midshaft; it was also noted that there had been some remodeling and some area of sclerosis.

Following the examination, the Veteran was diagnosed with open reduction and internal fixation of the right fifth metatarsal with a scar.  The subjective factors noted were tenderness and objective factors noted were tenderness and fixation pin palpable through the Veteran's skin.  The Veteran was limited in his walking and standing and he was unable to wear steel-toe boots for occupation.  He was unable to wear steel-toe boots, which prohibited him from a number of jobs.  He also could not wear dress shoes.  Such limitations in shoe wear affected his activities of daily living.  Additionally, he was limited by his inability to stand for prolonged periods.   

Aside from the VA examinations discussed above, there is no other post-service medical evidence referable to the right foot.  Moreover, the Veteran has not indicated in any of his statements that he is receiving treatment for his right foot disability.  His statements, including those in his notice of disagreement and his substantive appeal, demonstrate that he continues to have intermittent right foot pain which he states is sometimes worse than other times.  He also states that it affects his job performance because he cannot wear certain types of shoes, including steel-toe or other work-type boots, or stand for a prolonged period of time; he stated that he had to pass up several job opportunities because of those limitations.  He additionally stated that he has "a screw sticking out of his foot" and indicated that he believed his symptomatology was moderately severe in nature.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Board notes that the Veteran is currently assigned a 10 percent evaluation for his right foot disability throughout the appeal period.  Such an evaluation is currently assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Initially, the Board notes that the evidence of record does not demonstrate any flatfeet (pes planus), pes cavus, metatarsalgia, hallux valgus, hallux rigidus hammertoes, or any mal- or nonunion of his tarsal or metatarsal bones of his right foot.  Thus, the Board finds Diagnostic Codes 5276-83 to be not applicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-83 (2011).

Likewise, the Board finds that Diagnostic Codes 5003 and 5010 are not applicable as the Veteran has already been assigned a compensable evaluation under the limitation of motion diagnostic codes.  Moreover, a 20 percent evaluation under Diagnostic Codes 5003 and 5010 is not applicable as multiple major joints or minor joint groups are not involved in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

Under Diagnostic Code 5284, a 10 percent disability rating is assigned for symptomatology which is moderate in severity.  A 20 percent disability rating is assignable for symptomatology which is moderately severe.  A 30 percent disability rating is assignable for symptomatology which is severe.  See 38 C.F.R § 4.71a, Diagnostic Code 5284 (2011).  The note following that Diagnostic Code provides that a 40 percent evaluation is assigned for loss of use of the foot.  Id.

On the basis of the above noted background, the Board finds that the Veteran's right foot symptomatology is moderate in nature and therefore a higher evaluation is not warranted.  The Board notes that the Veteran's gait is antalgic and his right foot is tender and painful throughout the appeal period; it is also acknowledged that his right foot symptoms limit his ability to walk and stand for prolonged periods of time.  His symptoms also limit his ability to wear dress shoes and steel-toe boots.  However, significantly, the Board notes the lack of any objective findings of diminished range of motion, painful motion, weakness, edema, disturbed circulation, atrophy of musculature, heat, redness, or instability of his right foot.  

The Veteran is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective medical findings from throughout the appeal period are deemed to be the most probative evidence regarding the specific level of severity of the disability picture.  Moreover, while the Veteran reported flare-ups of disability in his February 2007 VA examination, he described his symptoms during such flare-ups as involving pain of an intensity of 6 out of 10.  The duration of the flare-ups was 1 to 2 hours.  Overall, such description does not indicate a disability picture manifested by moderately severe symptoms such as to warrant an increased evaluation on this basis.  Moreover, he did not complain of flare-ups at his more recent examination, aside from a general complaint that his pain was exacerbated by physical activity.  Such exacerbation has been accounted for by the presently assigned 10 percent rating for moderate foot impairment.  

In sum, the Board finds that the severity of the right foot disability picture is more closely approximate to moderate than moderately severe symptomatology.  Accordingly, the Board must deny the Veteran's claim for increased evaluation of his right foot disability on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right foot disability with residual scarring, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his right foot disability, nor does he assert so at any point throughout the appeal period that he is currently unemployed due to that disability.  Rather, he indicated that he was passing up job opportunities because he could not wear steel-toe boots.  The Board acknowledges that this impacts the Veteran's employability and the availability of employment opportunities, as does his restrictions on standing and walking.  However, there is no medical evidence which indicates that he is totally unemployable due to his right foot disability, nor that he is unable to work a sedentary job that does not require steel-toe boots, or prolonged standing and walking.  Several jobs of this nature exist in the marketplace.  Since there is not any evidence of record that the Veteran's right foot disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for a right foot disability is denied.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


